DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims filed 08/18/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered.
Regarding the claim objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.
Regarding the 103 prior art obviousness rejections, Applicant argued that the amendment to the independent claims to include features similar to those recited by the indicated allowable dependent claim 23 overcame said rejections; the Examiner is in partial agreement, therefore said rejections are withdrawn. However upon further consideration, there are substantial differences in scope in the present claims and the previously indicated allowable subject matter inclusive of changes to limitation(s) and deletion of other limitation(s). Furthermore, newly cited references are considered pertinent to examination, noting in particular newly cited Hafenrichter utilized herein, see present rejections for details, see also presently indicated allowable subject matter.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 08/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. 
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Claim Interpretation
Claim interpretation details—including for 112f/6th—were previously provided in the Office Action dated 06/22/2020 and are retained herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7-15, 17-20, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant newly cited Hafenrichter et al (US 20140305216 A1; hereafter “Hafenrichter”) in view of Applicant previously cited Frankel et al (US 5929338 A; hereafter “Frankel”).

Regarding independent claim 1,
 Hafenrichter teaches a system (figs. 2-4) (Title “Apparatus For Automated Non-Destructive Inspection Of Airfoil-Shaped Bodies”), comprising:
an inspection robot (crawler) (Abstract “An automated blade crawler capable of scanning a multiplicity of non-destructive inspection sensors over a surface”) comprising:
a plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) ([0044] “Each pitch-catch sensor 106 is coupled to mounting rail 108 by means of a respective probe support assembly. As used herein, the term "probe" means a device comprising a sensor (e.g., an ultrasonic transducer) and a shoe in which the sensor is held”), wherein each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) is coupled to a respective one of a plurality of arms (figs. 2-4, shafts 148) such that the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) are along the inspection robot (crawler) in a linear positioning (linear positioning of at least subset along rail 108 shown in fig. 2), and 
a plurality of inspection sled mounts (probe support assembly; see mounting arrangement best shown in fig. 4, inclusive of plates & pivots/adjustments) (“[0044] Each pitch-catch sensor 106 is coupled to mounting rail 108 by means of a respective probe support assembly”) each mounted with a first pivot connection (fig. 4, pivot screw 169) that provides a first pivotal degree of freedom (see rotation arrow R in fig. 4A) for each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) and the respective ones of the plurality of arms (figs. 2-4, shafts 148) to rotate in an arc (arc of rotation arrow R) around respective axes (axes of pivot screw 169; noted as in/out of page in fig. 4A) each perpendicular to the linear positioning (linear positioning is along rail direction) and in a direction of travel (travel direction for fig. 4 is likewise out of page) of the inspection robot (crawler);
a plurality of ultra-sonic sensors (ultrasonic transducers) ([0044] “sensor (e.g., an ultrasonic transducer) and a shoe in which the sensor is held”); and
Hafenrichter does not teach fluidic coupling including: a couplant chamber mounted to each of the plurality of sensor sleds, each couplant chamber comprising a cone, the cone comprising a cone tip portion at an inspection surface end of the cone, a sensor mounting end opposite the cone tip portion, and a couplant entry fluidly coupled to the cone at a position between the cone tip portion and the sensor mounting end, wherein each of the plurality of UT sensors is mounted to the sensor mounting end of one of the couplant chambers.

    PNG
    media_image1.png
    443
    526
    media_image1.png
    Greyscale

Frankel teaches an inspection system, comprising:
 an ultra-sonic sensor (fig. 1, transducer 10) (FIELD OF THE INVENTION “ultrasonic”); and
 a couplant chamber (chamber of cone-like structure 11) mounted to the ultra-sonic sensor (fig. 1, transducer 10), each couplant chamber (chamber of cone-like structure 11) comprising:
 a cone (fig. 1, squirter/bubbler hollow cone-like structure 11), the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) comprising a cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) at an inspection surface end of the cone (fig. 1, squirter/bubbler hollow cone-like structure 11); and
 a couplant entry (entry of 12 to 11) fluidly coupled to the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) and the sensor (fig. 1, transducer 10), a sensor mounting end (end of cone-like structure 11 near transducer 10) opposite the (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14), and a couplant entry (entry of 12 to 11) fluidly coupled to the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) and the sensor mounting end (end of cone-like structure 11 near transducer 10);
 wherein the UT sensor (fig. 1, transducer 10) is mounted to the couplant chamber (chamber of cone-like structure 11) (Abstract “liquid delay is used to couple the sound to the culvert comprising a focused transducer (10) screwed into a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s ultrasonic inspection sensor fluidic coupling means with Hafenrichter’s ultrasonic inspection sensors thereby facilitating the transmission of ultrasonic energy from the transducer into the inspected surface by providing a fluid path (such as water) for the propagating ultrasonic waves and thus providing the operator a means for making reliable measurements with good echoes (Frankel: Field of the Invention “inspecting and measuring the wall thickness of culverts, providing a means to save unnecessary replacement expenditures and a means of preventing catastrophes. The present invention relates to an improved method of applying ultrasonic pulse-echo techniques”; “Summary of the Invention “Fluid is injected into the side of the squirter and exits in a stream at the tip of the cone, along its axis, which is coincident with the direction of propagation of the ultrasonic pulse emanating from the transducer. This fluid provides a path for the propagating ultrasonic wave”; Abstract “a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”; col. 2, ll. 6-10 “reliable capability of measuring the wall thickness”).

Regarding independent claim 7,
 Hafenrichter teaches a method  (Title “Apparatus For Automated Non-Destructive Inspection Of Airfoil-Shaped Bodies”), comprising:
providing a plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) of an inspection robot (crawler) (Abstract “An automated blade crawler capable of scanning a multiplicity of non-destructive inspection sensors over a surface”; [0044] “Each pitch-catch sensor 106 is coupled to mounting rail 108 by means of a respective probe support assembly. As used herein, the term "probe" means a device comprising a sensor (e.g., an ultrasonic transducer) and a shoe in which the sensor is held”), 
wherein each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) is coupled to a respective one of a plurality of arms (figs. 2-4, shafts 148) such that the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) are along the inspection robot (crawler) in a linear positioning (linear positioning of at least subset along rail 108 shown in fig. 2), 
wherein the inspection robot (crawler) further includes 
a plurality of inspection sled mounts (probe support assembly) each mounted with a first pivot connection (fig. 4, pivot screw 169) that provides a first pivotal degree of freedom (see rotation arrow R in fig. 4A) for each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) and the respective ones of the plurality of arms (figs. 2-4, shafts 148) to rotate in an arc (arc of rotation arrow R) around respective axes (axes of pivot screw 169; noted as in/out of page in fig. 4A) each perpendicular to the linear positioning (linear positioning is along rail direction) and in a direction of travel (travel direction for fig. 4 is likewise out of page) of the inspection robot (crawler) ([0044] “ Each pitch-catch sensor 106 is coupled to mounting rail 108 by means of a respective probe support assembly”); and
a plurality of ultra-sonic sensors (ultrasonic transducers) ([0044] “sensor (e.g., an ultrasonic transducer) and a shoe in which the sensor is held”)
acoustically interrogating the inspection surface (figs. 2-3, surface of body 170) with the UT sensors (ultrasonic transducers); and
pivoting (via pivot screw 169) at least one of the sensor sleds (figs. 2-4, shoed probes having sensors 106) of the plurality in the first pivotal degree of freedom (see rotation arrow R in fig. 4A).
Hafenrichter does not teach fluidic coupling including: mounting a couplant chamber to each one of a plurality of sensor sleds of an inspection robot, 
 coupling an ultra-sonic sensor to a sensor mounting end of each of the couplant chambers, and
 providing couplant to a couplant entry of each of the couplant chambers, thereby acoustically coupling each of the UT sensors to an inspection surface.
Frankel teaches an inspection system and associated method, comprising:
 providing an ultra-sonic sensor (fig. 1, transducer 10) (FIELD OF THE INVENTION “ultrasonic”); mounting a couplant chamber (chamber of cone-like structure 11) to the ultra-sonic sensor, each couplant chamber (chamber of cone-like structure 11) comprising:
 a cone (fig. 1, squirter/bubbler hollow cone-like structure 11), the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) comprising a cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) at an inspection surface end of the cone (fig. 1, squirter/bubbler hollow cone-like structure 11); and
 providing a sensor mounting end (end of cone-like structure 11 near transducer 10) opposite the (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14), and a couplant entry (entry of 12 to 11) fluidly coupled to the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) and the sensor mounting end (end of cone-like structure 11 near transducer 10), 
 wherein the UT sensor (fig. 1, transducer 10) is mounted to the couplant chamber (chamber of cone-like structure 11) (Abstract “liquid delay is used to couple the sound to the culvert comprising a focused transducer (10) screwed into a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s ultrasonic inspection sensor fluidic coupling means and associated method with Hafenrichter’s ultrasonic inspection sensors thereby facilitating the transmission of ultrasonic energy from the transducer into the inspected surface by providing a fluid path (such as water) for the propagating ultrasonic waves and thus providing the operator a means for making reliable measurements with good echoes (Frankel: Field of the Invention “inspecting and measuring the wall thickness of culverts, providing a means to save unnecessary replacement expenditures and a means of preventing catastrophes. The present invention relates to an improved method of applying ultrasonic pulse-echo techniques”; “Summary of the Invention “Fluid is injected into the side of the squirter and exits in a stream at the tip of the cone, along its axis, which is coincident with the direction of propagation of the ultrasonic pulse emanating from the transducer. This fluid provides a path for the propagating ultrasonic wave”; Abstract “a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”; col. 2, ll. 6-10 “reliable capability of measuring the wall thickness”).

Regarding independent claim 14,
 Hafenrichter teaches a system (figs. 2-4) (Title “Apparatus For Automated Non-Destructive Inspection Of Airfoil-Shaped Bodies”), comprising:
an inspection robot (crawler) (Abstract “An automated blade crawler capable of scanning a multiplicity of non-destructive inspection sensors over a surface”) comprising:
a plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) ([0044] “Each pitch-catch sensor 106 is coupled to mounting rail 108 by means of a respective probe support assembly. As used herein, the term "probe" means a device comprising a sensor (e.g., an ultrasonic transducer) and a shoe in which the sensor is held”), wherein each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) is coupled to a respective one of a plurality of arms (figs. 2-4, shafts 148) such that the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) are along the inspection robot (crawler) in a linear positioning, and 
a plurality of inspection sled mounts (probe support assembly; see mounting arrangement best shown in fig. 4, inclusive of plates & pivots/adjustments) (“[0044] Each pitch-catch sensor 106 is coupled to mounting rail 108 by means of a respective probe support assembly”) each mounted with a first pivot connection (fig. 4, pivot screw 169) that provides a first pivotal degree of freedom (see rotation arrow R in fig. 4A) for each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) and the respective ones of the plurality of arms (figs. 2-4, shafts 148) to rotate in an arc (arc of rotation arrow R) around respective axes (axes of pivot screw 169; noted as in/out of page in fig. 4A) each perpendicular to the linear positioning (linear positioning is along rail direction) and in a direction of travel (travel direction for fig. 4 is likewise out of page) of the inspection robot (crawler);
a plurality of ultra-sonic sensors (ultrasonic transducers) each coupled to one of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) ([0044] “sensor (e.g., an ultrasonic transducer) and a shoe in which the sensor is held”); and
a means (see figs. 2-4 and above citations & mappings) for acoustically interrogating a horizontal inspection lane of the inspection surface (figs. 2-3, surface of body 170).
While Hafenrichter teaches a means (see above citations & mappings) for acoustically coupling the plurality of UT sensors to an inspection surface (figs. 2-3, surface of body 170), Hafenrichter’s teachings are not consistent with the claim interpretation in view of the disclosure (e.g., lack of fluidic coupling structure; see claim interpretation provided in at least the Office Action dated 02/24/2020).
Frankel teaches an inspection system comprising a means for acoustically coupling a UT sensor to an inspection surface, namely a system comprising:
 an ultra-sonic sensor (fig. 1, transducer 10) (FIELD OF THE INVENTION “ultrasonic”); and
 a couplant chamber (chamber of cone-like structure 11) mounted to the ultra-sonic sensor (fig. 1, transducer 10), each couplant chamber (chamber of cone-like structure 11) comprising:
 a cone (fig. 1, squirter/bubbler hollow cone-like structure 11), the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) comprising a cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) at an inspection surface end of the cone (fig. 1, squirter/bubbler hollow cone-like structure 11); and
 a couplant entry (entry of 12 to 11) fluidly coupled to the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) and the sensor (fig. 1, transducer 10), a sensor mounting end (end of cone-like structure 11 near transducer 10) opposite the (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14), and a couplant entry (entry of 12 to 11) fluidly coupled to the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) tip portion (bottom end portion near rubber stopper 14) and the sensor mounting end (end of cone-like structure 11 near transducer 10);
 wherein the UT sensor (fig. 1, transducer 10) is mounted to the couplant chamber (chamber of cone-like structure 11) (Abstract “liquid delay is used to couple the sound to the culvert comprising a focused transducer (10) screwed into a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s ultrasonic inspection sensor fluidic coupling means with Hafenrichter’s ultrasonic inspection sensors thereby facilitating the transmission of ultrasonic energy from the transducer into the inspected surface by providing a fluid path (such as water) for the propagating ultrasonic waves and thus providing the operator a means for making reliable measurements with good echoes (Frankel: Field of the Invention “inspecting and measuring the wall thickness of culverts, providing a means to save unnecessary replacement expenditures and a means of preventing catastrophes. The present invention relates to an improved method of applying ultrasonic pulse-echo techniques”; “Summary of the Invention “Fluid is injected into the side of the squirter and exits in a stream at the tip of the cone, along its axis, which is coincident with the direction of propagation of the ultrasonic pulse emanating from the transducer. This fluid provides a path for the propagating ultrasonic wave”; Abstract “a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”; col. 2, ll. 6-10 “reliable capability of measuring the wall thickness”).

Regarding claim 2, which depends on claim 1,
 Hafenrichter teaches an intended orientation of the inspection robot (crawler) on an inspection surface (figs. 2-3, surface of body 170).
Hafenrichter does not teach fluidic coupling including wherein the couplant entry is positioned at a vertically upper side of the cone in an intended orientation of the inspection robot on an inspection surface.
Frankel teaches wherein the couplant entry (entry of 12 to 11) is positioned at a vertically upper side of the cone-like couplant chamber (fig. 1, fig. 1, squirter/bubbler hollow cone-like structure 11) when the inspection unit (fig. 1, 19) is positioned in an intended orientation on the inspection surface (fig. 1, surface of pipe 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s ultrasonic inspection sensor fluidic coupling means with Hafenrichter’s ultrasonic inspection sensors for the same combination and motivation provided for the independent claim.

Regarding claim 24, which depends on claim 1,
 Hafenrichter does not teach in the relied upon embodiment of figs. 2-4 wherein the first pivot connection includes a gimbal mount (other gimbal mount connection elsewhere).
However, Hafenrichter teaches in an alternative conventional configuration in background utilizing two gimbals for degrees of freedom when the contours are minor and/or when feet are excluded ([0004] “Surface-riding probes in gimbaled holders have been used in the non-destructive inspection of composite aerospace hardware in some gantry-type systems. Such gimbaled holders typically comprise two gimbals, one mounted on the other with orthogonal pivot axes to allow the gimbal-suspended sensor show to rotate with two degrees of freedom”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a conventional gimbal for Hafenrichter’s first pivot connection under the aforementioned conditions (minor contours and/or exclusion of feet) thereby providing a simplified and passive system and thus reducing actuation and related control complexities and costs  .

Regarding claim 26, which depends on claim 1,
 Hafenrichter teaches wherein the respective axes (axes of  pivot screws 169) are parallel to each other.

Regarding claim 8, which depends on claim 7,
 Hafenrichter does not teach fluidic coupling including further comprising attaching a couplant source to each couplant entry, and providing the couplant from the couplant source.
Frankel reasonably teaches attaching a couplant source (couplant source for fluid 12 not fully shown in fig. 1; see also fig. 2 showing water tank 17 with pump 18) to the couplant entry (entry of 12 to 11), and providing the couplant (fig. 1, fluid 12; exemplary water) from the couplant source (couplant source for fluid 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s ultrasonic inspection sensor fluidic coupling means and associated method with Hafenrichter’s ultrasonic inspection sensors for the same combination and motivation provided for the independent claim.

Regarding claim 9, which depends on claim 8,
 Hafenrichter as modified by Frankel (see analysis of preceding claims) suggests wherein the UT sensors (Hafenrichter, ultrasonic transducers) are coupled to the sensor mounting end (Frankel, end of cone-like structure 11 near transducer 10).
Hafenrichter as modified does not expressly state replacing one of the UT sensors, wherein the replacing is performed without detaching the couplant source for the couplant entry corresponding to the replaced sensor.  
However, the Examiner previously took Official Notice that one of ordinary skill in the art would be capable of—and commonsensically reduce labor by—replacing a malfunctioning/obsolete sensor without also unnecessarily detaching elements which do not preclude said replacement. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commonsensical approach of reducing unnecessary labor with Hafenrichter’s method by not detaching Hafenrichter’s modified (by Frankel) couplant source while replacing Hafenrichter’s UT sensor during maintenance or upgrades thus decreasing costs while increasing the reliance of Hafenrichter’s apparatus and associated method by ensuring that malfunctioning, obsolete, or otherwise maintenance scheduled for replacement sensors are so replaced.

Regarding claim 10, which depends on claim 9,
 Hafenrichter as modified by Frankel (see analysis of preceding claims) suggests
 wherein the UT sensors (Hafenrichter, ultrasonic transducers) are coupled to the sensor mounting end (Frankel, end of cone-like structure 11 near transducer 10) of the couplant chamber (Frankel, chamber of cone-like structure 11).
Hafenrichter does not expressly state wherein the replacing is performed without unmounting the couplant chamber corresponding to the replaced sensor.  
As previously noted, the Examiner took Official Notice that one of ordinary skill in the art would be capable of—and commonsensically reduce labor by—replacing a malfunctioning/obsolete sensor without also unnecessarily detaching elements which do not preclude said replacement. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to again combine the commonsensical approach of reducing unnecessary labor with Hafenrichter’s method by not also unmounting Hafenrichter’s coupling chamber while unmounting Hafenrichter’s UT sensor during maintenance or upgrades thus decreasing costs while increasing the reliance of Hafenrichter’s apparatus and associated method by ensuring that malfunctioning, obsolete, or otherwise maintenance scheduled for replacement sensors are so replaced.

Regarding claim 11, which depends on claim 10,
 Hafenrichter teaches further comprising moving the inspection robot (crawler) over the inspection surface (figs. 2-3, surface of body 170) during the acoustically interrogating, wherein the moving the inspection robot (crawler) further comprises aligning each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) with a feature (features of body 170) of the inspection surface (figs. 2-3, surface of body 170) ([0030] “for structural damage by crawling along the length”).

Regarding claim 12, which depends on claim 11,
 Hafenrichter teaches wherein the moving further comprises traversing a surface (figs. 2-3, surface of body 170) anomaly (e.g., damage) of the inspection surface (figs. 2-3, surface of body 170), wherein the traversing comprises engaging one of the sleds (figs. 2-4, shoed probes having sensors 106) with the surface anomaly.
Hafenrichter does not teach a sled ramp.
snippet of Frankel fig. 2:

    PNG
    media_image2.png
    155
    245
    media_image2.png
    Greyscale

Frankel teaches in fig. 2 a sled ramp (ramp shown attached to rubber stopper of 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the
 claimed invention to combine Frankel’s ramped sled with Hafenrichter sleds (shoes) thereby
 providing increased maneuverability of Hafenrichter’s sleds over geometrical changes in the inspection
 surface including around curves and the ability to slide over protrusions thus increasing the utility and
 durability of Hafenrichter’s system and associated method.

Regarding claim 13, which depends on claim 11,
 Hafenrichter teaches wherein the aligning comprises at least one operation selected from the operations consisting of:
(silent) providing a curvature to a bottom surface of the sensor sleds (figs. 2-4, shoed probes having sensors 106); and
providing a down force (via spring of plunger) on each of the sensor sleds (figs. 2-4, shoed probes having sensors 106) ([0009] “compression springs could be installed into the plungers, such that the plungers would not need to be computer controlled. Rather the plungers would simply keep the transducers in contact with the blade surface using simple spring force”).
Hafenrichter is silent to providing a curvature to a bottom surface of the sensor sleds.
Frankel teaches in fig. 2 a sled ramp (ramp shown attached to rubber stopper of 14) having a bottom surface curvature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the
 claimed invention to combine Frankel’s ramped sled with Hafenrichter sleds (shoes) thereby
 providing increased maneuverability of Hafenrichter’s sleds over geometrical changes in the inspection
 surface including around curves and the ability to slide over protrusions thus increasing the utility and
 durability of Hafenrichter’s system and associated method.

Regarding claim 15, which depends on claim 14,
 Hafenrichter teaches further comprising a means for self-aligning (inclusive of computer control, spring, and/or gimbal) the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) during the acoustically interrogating ([0009] “compression springs could be installed into the plungers, such that the plungers would not need to be computer controlled. Rather the plungers would simply keep the transducers in contact with the blade surface using simple spring force”; [0013] “Each probe support assembly may further comprise means for urging the inspection probe into contact with a surface of the first side of the airfoil-shaped body, and a self-orienting gimbal that supports the inspection probe”).

Regarding claim 17, which depends on claim 14,
 Hafenrichter teaches wherein the means (see figs. 2-4) for acoustically interrogating further comprises a means for acoustically interrogating the horizontal inspection lane at selected horizontal positions ([0013] “means for adjusting and then fixing the positions and orientations of the probe support assemblies”) (Examiner notes this as strongly suggestive and/or at once so envisagable therefrom of selected horizontal resolution; additional obviousness analysis follows).
Hafenrichter does not expressly state interrogating the horizontal inspection lane at a selected horizontal resolution.
However, the Examiner respectfully notes that it had been held that where the general conditions
 of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine
 skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
 Furthermore, the desire to enhance commercial opportunities by improving a product or process is
 universal, and even common-sensical, see MPEP 21444(II). In the present case, lowering (i.e., longer
 spatial distance) the selected horizontal resolution increases the speed (“faster”) at which an inspection surface can be
 mapped and therefore makes the downtime for inspection “cheaper” and likewise lowering horizontal
 resolution reduces computational analysis time/cost and/or reduces the hardware costs (“cheaper”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to commonsensically reduce costs and speed up the inspection by the tradeoff of
 lowering (i.e., longer spatial distance) the horizontal resolution including where the spatial distance of
 resolution (dimensional unit for homogeneity of comparison) is greater than or equal to separation of
 sensor sleds and vise versa for providing greater resolution for more accurate, precise, and/or thorough inspection at the aforementioned additional cost.

Regarding claim 18, which depends on claim 17,
 Hafenrichter reasonably teaches/suggests (see analysis of preceding claims) wherein the means (see figs. 2-4) for acoustically interrogating the horizontal inspection lane at the selected horizontal resolution (obviousness analysis of resolution provided in the analysis for claim 17) further comprises a means for interrogating the horizontal inspection lane at the selected horizontal resolution in a single inspection pass of the inspection robot (crawler) (see fig. 4) ([0019] “sensors which can scan a surface of the airfoil structure in a single pass”).

Regarding claim 19, which depends on claim 14,
 Hafenrichter teaches further comprising a means (see fig. 4) for adjusting horizontal positions of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) ([0013] “means for adjusting and then fixing the positions and orientations of the probe support assemblies”).

Regarding claim 20, which depends on claim 14,
 Hafenrichter teaches further comprising a means (inclusive of computer control, spring, and/or gimbal) for acoustically re-coupling one of the plurality of UT sensors to the inspection surface (figs. 2-3, surface of body 170) during the acoustically interrogating ([0009] “compression springs could be installed into the plungers, such that the plungers would not need to be computer controlled. Rather the plungers would simply keep the transducers in contact with the blade surface using simple spring force”; [0013] “Each probe support assembly may further comprise means for urging the inspection probe into contact with a surface of the first side of the airfoil-shaped body, and a self-orienting gimbal that supports the inspection probe”).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant newly cited Hafenrichter in view of Applicant previously cited Frankel and in further view of Applicant previously cited Lam et al (US 20030172735 A1; hereafter “Lam”).

Regarding claim 3, which depends on claim 1,
 Hafenrichter teaches wherein each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) comprises a bottom surface (bottom surface of shoe) and further teaches a curvature of an inspection surface (figs. 2-3, surface of body 170).
Hafenrichter does not teach wherein each of the plurality of sensor sleds comprises a bottom surface having a curvature matching a curvature of an inspection surface.
However:
Legal precedent has condoned the use of particular examples of what may be considered
common sense or ordinary routine practice including changes in shape, see MPEP 2141(I) &
2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It has been held that a mere change in size is generally recognized as being within the
level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A
1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst.,
Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232
(1984).
Furthermore, Lam teaches wherein a sensor sled comprises a bottom surface having a curvature matching a curvature of the inspected surface ([0047]
 “wearplate 20 is curved to correspond to the curved surface of a tubular being inspected with a
 system with a device 10”; Title “Flaw Detection In Tubular Members”; Abstract “ultrasonically
 inspecting a tubular member”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the
 effective filing date of the claimed invention to modify Hafenritcher’s bottom shape and/or size to
 correspond to the curvature of an inspected component—as supported by Lam’s curvature matching a
 component—thereby providing the expected advantage of being more suitable for a particular
 intended task inclusive of better sliding over the surface, directing the probe waves appropriately to the
 inspected position, and/or for more properly guiding and/or maintaining the couplant fluid to the inspected
 position of the inspected surface. Furthermore, providing modification of the shape and/or sizing of
 Hafenrichter’s robot enables for better fitting into the geometrical constraints of and/or around the
 inspected component.

Regarding claim 4, which depends on claim 3,
 Hafenrichter teaches wherein each of the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) is mounted on the respective one of the plurality of arms (figs. 2-4, shafts 148), the inspection robot (crawler) further comprising a biasing member (not shown; spring of plunger mechanism 146) providing a down force on each of the plurality of arms (figs. 2-4, shafts 148) ([0009] “compression springs could be installed into the plungers”).

Regarding claim 5, which depends on claim 4,
 Hafenrichter teaches wherein the plurality of sensor sleds (figs. 2-4, shoed probes having sensors 106) are horizontally distributed relative to the inspection surface (figs. 2-3, surface of body 170) at selected horizontal positions (see figs. 2-3 showing at least subset horizontally distributed along rail 108; see selection adjustment in fig. 4).

Regarding claim 6, which depends on claim 5,
 Hafenrichter  is silent to wherein the selected horizontal positions comprise an inspection distance between two horizontally adjacent sensors of the plurality of UT sensors that is not greater than a selected horizontal resolution.
However, the Examiner respectfully notes that it had been held that where the general conditions
 of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine
 skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
 Furthermore, the desire to enhance commercial opportunities by improving a product or process is
 universal, and even common-sensical, see MPEP 21444(II). In the present case, lowering (i.e., longer
 spatial distance) the selected horizontal resolution increases the speed (“faster”) at which an inspection surface can be
 mapped and therefore makes the downtime for inspection “cheaper” and likewise lowering horizontal
 resolution reduces computational analysis time/cost and/or reduces the hardware costs (“cheaper”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to commonsensically reduce costs and speed up the inspection by the tradeoff of
 lowering (i.e., longer spatial distance) the horizontal resolution including where the spatial distance of
 resolution (dimensional unit for homogeneity of comparison) is greater than or equal to separation of
 sensor sleds.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant newly cited Hafenrichter in view of Applicant previously cited Frankel and in further view of Applicant previously cited Kawabata (US 20050183506 A1; hereafter “Kawabata”).
Regarding claim 16, which depends on claim 15,
 Hafenrichter as modified by Frankel (see analysis of preceding claims) suggests a means (generic) for mounting of the UT sensors (Hafenrichter, ultrasonic transducers) to the are coupled to the sensor mounting end (Frankel, end of cone-like structure 11 near transducer 10).
Hafenrichter as modified does not expressly state replacing one of the UT sensors, wherein the replacing is performed without disconnecting  the couplant source from the sensor sled corresponding to the replaced sensor.  
As previously noted, the Examiner took Official Notice that one of ordinary skill in the art would be capable of—and commonsensically reduce labor by—replacing a malfunctioning/obsolete sensor without also unnecessarily detaching elements which do not preclude said replacement. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to again combine the commonsensical approach of reducing unnecessary labor with Hafenrichter’s apparatus method by not also unmounting Hafenrichter’s coupling chamber while unmounting Hafenrichter’s UT sensor during maintenance or upgrades thus decreasing costs while increasing the reliance of Hafenrichter’s apparatus and associated method by ensuring that malfunctioning, obsolete, or otherwise maintenance scheduled for replacement sensors are so replaced. 
Hafenrichter as so modified still does not expressly teach a specific means for mounting/replacing UT sensors.
Nevertheless, one of ordinary skill in the art would be able to mount/replace a UT by conventional means therefor—such as by threaded connection. As factual evidence thereof, Kawabata teaches a threaded means (see fig. 4A, screw part 33A) for mounting a sonic sensor (fig. 4A, vibrator) (Title “Supersonic sensor head for supersonic non-destructive test apparatus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a (specific) threaded mounting/replaceable means—as evidenced by Kawabata—with Hafenrichter’s (modified) generic transducer mounting means thereby providing a means which is quick, easy, and requires no specialized tools.

Allowable Subject Matter
Claim(s) 22 and 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 22, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture “an inspection robot comprising: a plurality of sensor sleds, wherein each of the…sleds is coupled to a respective one of a plurality of arms such that the plurality of sensor sleds are along the inspection robot in a linear positioning; a plurality of inspection sled mounts each mounted with a first pivot connection that provides a first pivotal degree of freedom for each of the plurality of sensor sleds and the respective ones of the plurality of arms to rotate in an arc around respective axes each perpendicular to the linear positioning and in a direction of travel of the inspection robot”, “a plurality of…UT…sensors; and a couplant chamber mounted to each of the plurality of…sleds…” and " wherein:
 the sensor sleds are each coupled to the respective arms at a second pivot connection;
 a second pivotal degree of freedom of each of the sensor sleds is about the second pivot connection;
 the respective arms are coupled to the inspection sled mount with a third pivot connection; and
 a third pivotal degree of freedom of each of the sensor sleds is about the third pivot connection" in further combination with the remaining limitation(s) of the claim. 
Regarding dependent claim 25,
 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot comprising: a plurality of sensor sleds, wherein each of the…sleds is coupled to a respective one of a plurality of arms such that the plurality of sensor sleds are along the inspection robot in a linear positioning”, “a plurality of…UT…sensors; and a couplant chamber mounted to each of the plurality of…sleds…”, “wherein: the inspection robot further comprises a housing and a plurality of shafts; the respective arms mount to a first of the…shafts; and a second and a third of the plurality of shafts mount to the housing” in further combination with the remaining limitation(s) of the claim. 
Conclusion
Applicant's amendment and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) each necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2023. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856